Judgment and order unanimously affirmed, with costs. The complaint might well have been dismissed but since the defendant, respondent, had a verdict the same result has ensued. No liability was established against the defendant owner (Beauchamp v. Excelsior Brick Co., 143 App. Div. 48; Camvbell v. Holding Co., Inc., 251 N. Y. 446), because the plaintiff’s rights as against the defendant owner were no greater than would have been such rights if the tenant, plaintiff’s employer, had been the injured party. It is this relationship that takes the plaintiff’s case out of the scope of the eases that he cites and invokes, and his complaint that they were not made the subject of an adequate charge by the trial court to the jury is, therefore, not well founded. Present — Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ.